Citation Nr: 0405483	
Decision Date: 02/27/04    Archive Date: 03/05/04

DOCKET NO.  03-12 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Entitlement to service connection for a heart disorder.



ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel




INTRODUCTION

The appellant is a veteran who had active qualifying service 
in the United States Armed Forces in the Far East (USAFFE) 
from December 1941 to June 1946.  He was a prisoner of war 
(POW) from April 1942 to June 1942.

The case comes before the Board of Veterans' Appeals (Board) 
from a August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the RO.

2. The appellant is shown to have had active military, naval 
or air service, or service as a member of the United States 
Army Forces Far East (USAFFE) and was a prisoner of war (POW) 
during his service from April 1942 to June 1942.

3. The evidence reasonably shows that the veteran has a 
current diagnosis of arteriosclerotic heart disease, which 
had its origin in service.


CONCLUSIONS OF LAW

A heart disorder was incurred in service.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002).  
In substance, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his or her claim for benefits under the laws 
administered by VA.  In pertinent part, this law redefines 
the obligations of VA with respect to the duty to assist.  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)).  The 
amendments became effective on November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the VA stated that "the provisions 
of this rule merely implement the VCAA, and do not provide 
any rights other than those provided in the VCAA."  66 Fed. 
Reg. 45,629.  Accordingly, in generally where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions are likewise satisfied.

Pursuant to the VCAA, VA first has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate his claim for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. § 3.159(b)).  Further, the VA has a duty to assist 
the veteran in obtaining evidence necessary to substantiate 
his claim, although the ultimate responsibility for 
furnishing evidence rests with the veteran.  See 38 U.S.C.A. 
§ 5103A (West 2002); 66 Fed.  Reg. 46,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(c)).

In Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 
2004), the United States Court of Appeals for Veterans Claims 
(Court) held that a notice consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Upon 
review of the claims folder, the Board notes that the veteran 
was supplied with a letter explaining the VCAA in June 2001 
before his unfavorable August 2002 rating decision.

In the present case, the Board finds that VA's redefined duty 
to assist as set forth in the VCAA has been fulfilled.  The 
Board finds that the veteran has been provided adequate 
notice as to the evidence needed to substantiate his claim 
for service connection.  In a VA letter dated June 2001 and 
the January 2003 statement of the case, the RO informed the 
veteran of the type of evidence that would be needed to 
substantiate his claim.  The Board finds, therefore, that 
such documents are in compliance with VA's revised notice 
requirements.  Accordingly, the Board finds that VA does not 
have any further outstanding duty to inform the veteran that 
any additional information or evidence is needed.

The appellant essentially contends that he had service during 
World War II that should qualify him for VA benefits.  The 
appellant also asserts that he was a prisoner of war (POW) 
during World War II from April 1942 to June 1942.  More 
specifically, the appellant relates that he entered service 
in December 1941 and that he was a POW between April 1942 and 
June 1942.  The appellant maintains that the evidence 
submitted should be sufficient to establish his entitlement 
to VA benefits.  Therefore, a favorable determination has 
been requested.

Eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a veteran of active military, naval or air service.  
38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  VA 
laws and regulations allow Philippine claimants who had 
recognized United States military service to claim certain VA 
benefits, but only if the alleged service is documented or 
verified by the Armed Forces of the United States.  38 
U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41, 3.203.  Further, 
service department determinations are binding on the VA for 
purposes of establishing service in the United States Armed 
Forces.  See Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); 
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

VA Form 07-3101, with attached AGUZ Form 632, indicates that 
the veteran was in the USAFFE from December 1941 to June 1946 
and a POW from April 1942 to June 1942.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a chronic 
disorder, such as cardiovascular disease, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

A veteran who was a former POW, and was interned or detained 
for not less than 30 days, shall be service connected for 
certain diseases specific as to former POWs which manifest to 
a degree of 10 percent or more at any time after discharge, 
even though there is no record of such disease during 
service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. § 
3.309(c) (2003).  Among the diseases listed is, beriberi, 
which includes beriberi heart disease.  Beriberi heart 
disease includes ischemic heart disease in a former POW who 
had experienced localized edema during captivity.  Id.

The fact that the veteran was not diagnosed with ischemic 
heart disease until several decades after his POW experience 
and military service does not preclude his being service 
connected on a presumptive basis, if he otherwise meets the 
criteria.  Notably, however, a former POW must not only be 
diagnosed with ischemic heart disease, but must also suffered 
from localized edema during captivity.  

Medical evidence submitted by the veteran includes an August 
1984 electrocardiogram performed at Camp General Emilo 
Aguinaldo, which showed ischemic changes in the veteran's 
heart.  Other electrocardiograms performed in 1994 at the 
Lung Center of the Philippines, in 1998 at the Cardinal 
Santos Medical Center and in 2000 at Santo Tomas University 
Hospital diagnose the veteran with anterolateral wall 
ischemia.  Furthermore, a myocardial perfusion scintigraphy 
performed in September 1999 at the Cardinal Santos Medical 
Center shows evidence of ischemia.

On a VA Form 10-0048 (former POW medical history) dated July 
2000 the veteran did not report a history of beriberi and 
denied swelling of the legs or feet.  However, on a VA Form 
10-0048 dated October 2000, although the veteran did not 
report a history of beriberi he gave a positive answer for 
swelling of the legs and feet.  In a VA Form 21-4138 
(statement in support of claim) dated September 2002, the 
veteran explained the discrepancy between the two VA Forms 
10-0048 by indicating that he had not previously understood 
the items in the form dated July 2000, but they were clearly 
explained by a veteran's counselor on October 2000 and that 
he did suffer from localized edema during captivity.

The medical evidence submitted includes a October 2000 VA 
examination (Social Work Survey - POW protocol) in which the 
examining physician notes that the veteran suffered from 
beriberi while in captivity.  Additionally, the evidence 
includes a letter dated September 2002 from Antionio C. 
Cabigas, M.D., stating that the veteran's captivity during 
World War II exposed him to poor nutrition which could give 
rise to ischemic heart disease.  

Further, in a January 2003 medical opinion from the VA 
Medical Center in Manila, the reviewing physician, L. E. 
Boado, M.D., stated that review of the veteran's 
electrocardiograms in 1994, 1998, 2000 and 2002 showed antero 
lateral wall ischemia.  It was further pointed out that this 
was supported by the myocardial perfusion scintigraphy 
undertaken on September 6, 1999, which showed abnormal 
myocardial imaging.  Dr. Boado noted there was evidence of 
ischemia in the distribution of the left anterior descending 
artery (LAD) and right coronary artery (RCA).  Dr. Boado 
concluded, "based on these materials, it my opinion that 
these ECG interpretations would suffice as a conclusive 
diagnosis of arteriosclerotic heart disease (ASHD) and his 
ASHD is likely related to his experiences as a POW."  

Upon a review of the evidence, the Board finds that the 
above-mentioned medical findings warrant the application of 
the reasonable doubt doctrine.  When the evidence is in 
relative equipoise as to the merits of an issue, the benefit 
of the doubt in resolving the issue is to be given to the 
appellant.  In this case, there is a statement from the 
veteran that he suffered localized edema while in captivity 
as a POW, and the record also includes medical opinions in 
the October 2000 POW protocol examination and the January 
2003 statement from the Manila VA Medical Center tending to 
support the conclusion that the claimed atherosclerotic heart 
disease is a result of his captivity as a POW from the period 
of April 1942 to June 1942.  The question of whether the 
veteran's current diagnosis had its onset in or is otherwise 
related to active service, involves competent medical 
evidence as to the medical causation.  Grottveit v. Brown, 5 
Vet. App. 91, 92 (1993).  As noted above, the January 2003 VA 
physician specifically stated, that it was "likely" that 
the veteran's heart disorder was related to his experiences 
as a POW during service.  As there is a competent medical 
opinion of record relating the veteran's current diagnosis of 
arteriosclerotic heart disease to the veteran's service, the 
benefit of the doubt rule is for application and the 
veteran's claim of service connection for atherosclerotic 
heart disease is granted.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v Derwinski, 1 Vet. App. 49, 55 
(1990).


ORDER

Service connection for a heart disorder is granted.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



